Dismissed and Memorandum Opinion filed August 24, 2006











Dismissed
and Memorandum Opinion filed August 24, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00068-CV
____________
 
LOIS YVONNE RUSSELL, Individually and
as Personal Representative of the Heirs and Estate of JAMES ROBERT RUSSELL,
Deceased, Appellant
 
V.
 
AMOCO PRODUCTION COMPANY,
Erroneously Sued as AMOCO PRODUCTION COMPANY and BP AMOCO CORPORATION
(including BP AMERICA PRODUCTION COMPANY f/k/a AMOCO PRODUCTION COMPANY,
Erroneously Sued as AMOCO CHEMICAL COMPANY and BP AMOCO COMPANY),
Appellee
 

 
On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 02-60587-A
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 21, 2004.  On August 11, 2006,
the parties filed a joint motion to dismiss because the case has been settled. See
Tex. R. App. P. 42.1.  The
motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
24, 2006.
Panel consists of Justices Anderson, Edelman, and Frost.